Citation Nr: 1023055	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-19 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that new and material evidence had not been received to 
reopen the claim of entitlement to service connection for 
PTSD.  In January 2009, the Board reopened the Veteran's 
claim, and remanded the appeal for further development.  
Accordingly, this decision only addresses entitlement to 
service connection for PTSD under a merits analysis.  

FINDINGS OF FACT

1.  Certain claimed stressors have been officially 
corroborated. 

2.  The positive evidence and the negative evidence is in a 
state of equipoise with regard to the question of whether the 
Veteran suffers from PTSD related to one or more of the 
corroborated stressors.  


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
PTSD as the result of events he experienced during active 
service within Vietnam.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).

Initially, the Board finds that there is no evidence that the 
Veteran participated in combat during active service.  With 
regard to the question of whether the Veteran engaged in 
combat, the phrase 'engaged in combat with the enemy,' as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  The Veteran's service personnel records reflect that 
he served in Vietnam during the Vietnam Era as an armor 
reconnaissance specialist and received multiple decorations; 
however, the record does not reflect any combat decorations.  
Further, there is nothing in the Veteran's available service 
records to show combat.

As it is not shown that the Veteran engaged in combat, his 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement for 'credible supporting evidence' 
means that 'the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.'  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

By way of background the Board notes that, the Veteran's 
enlistment medical examination is devoid of any reference to 
a preexisting psychiatric disorder.  Service treatment 
records reflect that the Veteran was seen in April 1971 for 
acute amphetamine and hallucinogen intoxication.  The 
treatment record states that the Veteran was to return to the 
mental health clinic the following day; the claims file does 
not contain a record pertaining to the recommended follow-up 
treatment.  The Veteran's separation medical examination does 
not reference PTSD or any other acquired psychiatric 
disorder.

A November 1971 letter from the Veteran's family physician 
states that the Veteran was a well-oriented and happy boy 
prior to his military service, but that when he returned he 
was emotionally disturbed, childish, and on heroin.  Two 
other private medical opinions from November 1971 state that 
the Veteran was not mentally ill, but was a drug addict; one 
opinion provided a diagnosis of personality disorder and drug 
addiction.  In December 1971 and January 1972, the Veteran 
received medical treatment from VA as an inpatient for 24 
days.  The VA hospital summary report provided a diagnosis of 
drug dependence, opium, opium alkaloids, and their 
derivatives.

In May 1993, the Veteran underwent a VA psychiatric 
examination.  During the examination, the Veteran's chief 
complaints were depression, anxiety, rage, and anger.  The 
Veteran reported two specific in-service stressors regarding 
his service in Vietnam.  One stressor was witnessing two 
fellow soldiers arguing with each other, which involved one 
soldier shooting the other, as well as the explosion of a 
hand grenade.  The other stressor was being fired upon by the 
South Vietnamese.  The examiner diagnosed the Veteran with 
PTSD, depressive reaction, and alcohol and drug abuse.  The 
examiner's rationale for the PTSD diagnosis was that the 
Veteran had nightmares of some specific experiences, and that 
he also had a startle response, flashbacks, and guilt of 
survival.  The Veteran was assigned a GAF score of between 50 
and 60.

Subsequently, the Veteran was treated as an inpatient at the 
National Center for PTSD at the Palo Alto VA Medical Center 
from October 1993 to March 1994.  The medical record report 
corresponding to this treatment documents that the Veteran 
reported various traumatic experiences while in the war zone, 
including being ambushed, witnessing atrocities, witnessing 
Americans killing Americans, and being exposed to dead bodies 
rotting and decaying.  The Veteran's discharge diagnosis was 
PTSD; major depression, recurrent, secondary to PTSD; alcohol 
abuse in full remission; and opioid dependence in full 
remission.  At that time, the Veteran's current GAF score was 
30, and was given a GAF score of 20 for the past year.

In December 2003, a VA staff psychiatrist provided a letter 
which described the Veteran's VA psychiatric treatment.  The 
psychiatrist stated that he first saw the Veteran in August 
2001.  The psychiatrist stated that the Veteran had been 
psychologically tested and diagnosed with combat related 
PTSD.

Per the Board's January 2009 remand instructions, the Veteran 
was scheduled for a VA examination in July 2009.  The Board 
notes that the Veteran failed to report for the examination.  
In May 2010, the Veteran's fiancée stated that the Veteran 
missed the examination due to his incarceration. 

The Veteran has provided multiple statements describing 
various pertinent accounts of several stressor events during 
service.  In May 1993, the Veteran described the following 
stressors while serving in Vietnam: (1) being under heavy 
mortar and rocket attack in Khe Sanh in January 1971 or 
February 1971; (2) witnessing two American soldiers fighting, 
with one killing the other, and a grenade going off; (3) 
after leaving Dong Ha and heading north toward the Rock Pile 
being fired upon by snipers while securing a bridge in 
approximately October 1970, and killing an enemy soldier; 
(4)overdosing twice on speed and heroin; (5)seeing and 
participating in shooting at friendly villagers in 
approximately February 1971; (6) experiencing attacks at Dong 
Ha; (7) witnessing a mass burial, and piles of bodies 
smelling, decaying, and full of maggots in Khe Sanh in 
approximately February 1971; and (8) experiencing sniper fire 
on numerous occasions.  Additional stressor statements were 
provided by the Veteran in June 2004 and September 2005, 
which supported his previous stressor statement.

Per the Board's January 2009 remand instructions, additional 
development was undertaken in order to verify the Veteran's 
claimed in-service PTSD stressors.  A June 2009 memorandum 
from VA's JSRRC (U.S. Army and Joint Services Records 
Research Center) Team states that details from the Veteran's 
May 1993 and September 2005 stressor statements were 
corroborated, including: (1) sniper attacks on Quang Tri, (2) 
indirect fire attacks on Khe Sanh, (3) and participation in 
Operation Lam Son 719.

In Pentecost v. Principi, 16 Vet. App. 124, 128 (2002), the 
Court addressed a claim for service connection for PTSD and 
noted that '[a]lthough the unit records do not specifically 
state that the Veteran was present during the rocket attacks, 
the fact that he was stationed with a unit that was present 
while such attacks occurred would strongly suggest that he 
was, in fact, exposed to attacks.'  See also Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The Court went on to note that 38 
C.F.R. § 3.304(f) only requires credible supporting evidence 
that the claimed stressor occurred.  Corroboration of a 
veteran's personal participation is not required.  In view of 
the Court's holding and the June 2009 VA memorandum, the 
Board finds that three of the Veteran's claimed stressors 
have been verified.  Although the Veteran's diagnoses of PTSD 
do not explicitly attribute the pathology to these three 
specific incidents, the PTSD diagnoses do appear to have been 
based upon the Veteran's description of traumatic events 
during his Vietnam service, including multiple attacks by the 
enemy that have now been corroborated.  For this reason, all 
doubt is resolved in the Veteran's favor, and the Board 
concludes that service connection for PTSD is warranted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the benefit sought by the 
veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letters dated in 
March 2006 and July 2006, the Veteran was furnished notice of 
the manner of assigning a disability evaluation and an 
effective date.  He will have the opportunity to file a 
notice of disagreement as to these "downstream" 
determinations after the RO issues a rating decision giving 
effect to the grant of service connection. 


ORDER

Entitlement to service connection for PTSD is warranted.  The 
appeal is granted.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


